Appeal by defendant from a judgment of the former County Court, Kings County, rendered November 3, 1961 after a jury trial, convicting him of robbery in the first degree, and imposing sentence. Judgment affirmed. One of the factors serving to show lack of substance to the claim of prejudicial cross-examination with respect to the commission of a burglary on November 15, 1953, is that defendant was not under 16 years of age as of that time. The minutes of sentence show that he was 24 years of age on November 3,1961. Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.